Per Curiam.

S.Ct.Prac.R. II(2)(A)(1) states in part:
“To perfect an appeal from a court of appeals to the Supreme Court, other than in a certified conflict case (which is addressed in S.CtPrac.R. IV), the appellant shall file a notice of appeal in the Supreme Court within 45 days from the entry of judgment being appealed. * * * Except as provided in divisions (A)(2), (3), and (4) of ,this section, the 45-day time period for filing a notice of appeal and *233memorandum in support of jurisdiction is mandatory, and the appellant’s failure to file within this time period shall divest the Supreme Court of jurisdiction to hear the appeal.”
S.Ct.Prac.R. II(2)(A)(2), (3), and (4) create no exception to the jurisdictional appeal period. The judgment being appealed is the March 20, 1995 judgment denying the application to reopen. Accordingly, the state’s motion to dismiss is sustained.

Motion to dismiss sustained.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook, J., not participating.